188 F.2d 807
PHILBECK CORPORATION, Plaintiff-Appellant,v.The ACME SHEAR COMPANY, Defendant-Appellee.
No. 230.
Docket 21934.
United States Court of Appeals Second Circuit.
Argued April 11, 1951.
Decided May 9, 1951.

Appeal from the United States District Court for the District of Connecticut.
Ward, Crosby & Neal, New York City, Kenneth S. Neal and Joshua Ward, New York City, of counsel, for appellant.
Henry Van Arsdale, Washington, D. C., for appellee.
Before SWAN, CHASE and FRANK, Circuit Judges.
PER CURIAM.


1
Decree affirmed on opinion below.